UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Commission File Number SEPTEMBER 30, 2007 000-21329 TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) FLORIDA 65-0655973 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 599 9th STREET NORTH, SUITE 101, NAPLES, FLORIDA 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.TYes£No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): £ Large accelerated filer T Accelerated filer £ Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£YesTNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.10 Par Value 12,838,316 Class Outstanding as ofOctober 31, 2007 TIB FINANCIAL CORP. FORM 10-Q For the Quarter Ended September 30, 2007 INDEX PART I.FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4. CONTROLS AND PROCEDURES 28 PART II.OTHER INFORMATION 29 ITEM 1A. RISK FACTORS 29 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 29 ITEM 5. OTHER INFORMATION 29 ITEM 6. EXHIBITS 29 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements TIB FINANCIAL CORP. CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share amounts) September 30, 2007 December 31, 2006 (Unaudited) Assets Cash and due from banks $ 17,240 $ 25,223 Federal funds sold and securities purchased under agreements to resell 29,439 30,329 Cash and cash equivalents 46,679 55,552 Investment securities available for sale 162,856 131,199 Loans, net of deferred loan costs and fees 1,105,597 1,065,468 Less: Allowance for loan losses 11,613 9,581 Loans, net 1,093,984 1,055,887 Premises and equipment, net 37,326 34,102 Goodwill 4,790 106 Intangible assets, net 2,658 813 Accrued interest receivable and other assets 47,254 41,434 Total Assets $ 1,395,547 $ 1,319,093 Liabilities and Shareholders’ Equity Liabilities Deposits: Noninterest-bearing demand $ 156,461 $ 159,380 Interest-bearing 862,956 870,077 Total deposits 1,019,417 1,029,457 Federal Home Loan Bank (FHLB) advances 150,000 125,000 Short-term borrowings 55,127 22,250 Long-term borrowings 53,000 37,000 Accrued interest payable and other liabilities 17,352 19,524 Total liabilities 1,294,896 1,233,231 Shareholders’ equity Preferred stock – no par value: 5,000,000 shares authorized, 0 shares issued - - Common stock - $.10 par value: 40,000,000 shares authorized, 12,832,816 and 11,720,527 shares issued 1,283 1,172 Additional paid in capital 55,903 40,514 Retained earnings 46,448 44,620 Accumulated other comprehensive loss (2,983 ) (444 ) Total shareholders’ equity 100,651 85,862 Total Liabilities and Shareholders’ Equity $ 1,395,547 $ 1,319,093 See accompanying notes to consolidated financial statements 3 Table of Contents TIB FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands, except per share amounts) 2007 2006 2007 2006 Interest and dividend income Loans, including fees $ 21,175 $ 20,612 $ 63,531 $ 56,953 Investment securities: Taxable 1,754 1,336 4,735 3,746 Tax-exempt 167 174 506 517 Interest-bearing deposits in other banks 3 6 15 17 Federal Home Loan Bank stock 131 87 367 177 Federal funds sold and securities purchased under agreements to resell 319 78 1,724 584 Total interest and dividend income 23,549 22,293 70,878 61,994 Interest expense Deposits 9,401 8,269 28,544 22,657 Federal Home Loan Bank advances 1,586 1,152 4,547 1,897 Short-term borrowings 549 232 1,032 515 Long-term borrowings 727 780 2,085 1,634 Total interest expense 12,263 10,433 36,208 26,703 Net interest income 11,286 11,860 34,670 35,291 Provision for loan losses 2,385 670 3,489 2,206 Net interest income after provision for loan losses 8,901 11,190 31,181 33,085 Non-interest income Service charges on deposit accounts 661 650 1,960 1,782 Fees on mortgage loans originated and sold 287 499 1,226 1,281 Other income 1,195 479 2,441 1,559 Total non-interest income 2,143 1,628 5,627 4,622 Non-interest expense Salaries and employee benefits 5,619 4,982 16,820 14,839 Net occupancy and equipment expense 2,041 1,545 5,930 4,530 Other expense 2,702 2,471 7,771 6,956 Total non-interest expense 10,362 8,998 30,521 26,325 Income before income tax expense 682 3,820 6,287 11,382 Income tax expense 188 1,383 2,210 4,253 Income from continuing operations 494 2,437 4,077 7,129 Discontinued operations Income from merchant bankcard operations - 25 - 297 Income tax expense - 10 - 115 Income from discontinued operations - 15 - 182 Net Income $ 494 $ 2,452 $ 4,077 $ 7,311 Basic earnings per common share Continuing operations $ 0.04 $ 0.21 $ 0.33 $ 0.61 Discontinued operations - - - 0.02 Basic earnings per share $ 0.04 $ 0.21 $ 0.33 $ 0.63 Diluted earnings per common share Continuing operations $ 0.04 $ 0.21 $ 0.33 $ 0.60 Discontinued operations - - - 0.02 Diluted earnings per share $ 0.04 $ 0.21 $ 0.33 $ 0.62 See accompanying notes to consolidated financial statements 4 Table of Contents TIB FINANCIAL CORP. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (Dollars in thousands, except per share amounts) Shares Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, July 1, 2007 12,821,216 $ 1,282 $ 55,661 $ 46,724 $ (1,397 ) $ 102,270 Comprehensive income: Net income 494 494 Other comprehensive income, net of tax benefit of $1,001: Net market valuation adjustment on securities available for sale (1,586 ) Other comprehensive income, net of tax (1,586 ) Comprehensive loss $ (1,092 ) Stock-based compensation 168 168 The Bank of Venice acquisition (1 ) (1 ) Exercise of stock options 11,600 1 69 70 Income tax benefit related to stock based compensation 6 6 Cash dividends declared, $.06 per share (770 ) (770 ) Balance, September 30, 2007 12,832,816 $ 1,283 $ 55,903 $ 46,448 $ (2,983 ) $ 100,651 Shares Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, July 1, 2006 11,682,840 $ 1,168 $ 39,873 $ 41,623 $ (2,138 ) $ 80,526 Comprehensive income: Net income 2,452 2,452 Other comprehensive income, net of tax expense of $766: Net market valuation adjustment on securities available for sale 1,217 Other comprehensive loss, net of tax 1,217 Comprehensive income $ 3,669 Stock-based compensation 151 151 Exercise of stock options 29,972 3 205 208 Income tax benefit related to stock based compensation 96 96 Cash dividends declared, $.05875 per share (689 ) (689 ) Balance, September 30, 2006 11,712,812 $ 1,171 $ 40,325 $ 43,386 $ (921 ) $ 83,961 Continued 5 Table of Contents Shares Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, January 1, 2007 11,720,527 $ 1,172 $ 40,514 $ 44,620 $ (444 ) $ 85,862 Comprehensive income: Net income 4,077 4,077 Other comprehensive income, net of tax benefit of $1,596: Net market valuation adjustment on securities available for sale (2,539 ) Other comprehensive income, net of tax (2,539 ) Comprehensive income $ 1,538 Restricted stock grants 25,189 3 (3 ) - Stock-based compensation 481 481 The Bank of Venice acquisition 944,400 94 13,861 13,955 Exercise of stock options 142,700 14 1,039 1,053 Income tax benefit related to stock based compensation 11 11 Cash dividends declared, $.18 per share (2,249 ) (2,249 ) Balance, September 30, 2007 12,832,816 $ 1,283 $ 55,903 $ 46,448 $ (2,983 ) $ 100,651 Shares Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, January 1, 2006 11,585,196 $ 1,158 $ 38,973 $ 38,136 $ (743 ) $ 77,524 Comprehensive income: Net income 7,311 7,311 Other comprehensive loss, net of tax benefit of $130: Net market valuation adjustment on securities available for sale (178 ) Other comprehensive loss, net of tax (178 ) Comprehensive income $ 7,133 Restricted stock cancellations, net of 8,680 restricted stock issuances (1,320 ) - - - Stock-based compensation 421 421 Exercise of stock options 128,936 13 799 812 Income tax benefit related to stock based compensation 132 132 Cash dividends declared, $.17625 per share (2,061 ) (2,061 ) Balance, September 30, 2006 11,712,812 $ 1,171 $ 40,325 $ 43,386 $ (921 ) $ 83,961 See accompanying notes to consolidated financial statements 6 Table of Contents TIB FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) (Dollars in thousands) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 4,077 $ 7,311 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,455 1,897 Provision for loan losses 3,489 2,206 Deferred income tax benefit (731 ) (718 ) Gain on sale of merchant bankcard processing segment - (297 ) Stock-based compensation 478 421 Other (963 ) (133 ) Mortgage loans originated for sale (77,772 ) (83,781 ) Proceeds from sales of mortgage loans 80,353 78,794 Fees on mortgage loans sold (1,217 ) (1,281 ) Increase in accrued interest receivable and other assets (2,347 ) (1,149 ) (Increase) decrease in accrued interest payable and other liabilities (2,042 ) 493 Net cash provided by operating activities 5,780 3,763 Cash flows from investing activities: Purchases of investment securities available for sale (48,789 ) (37,459 ) Repayments of principal and maturities of investment securities available for sale 15,359 8,056 Cash equivalents acquired from The Bank of Venice acquisition 10,176 - Cash paid for The Bank of Venice (866 ) - Net purchase of FHLB stock (1,123 ) (4,768 ) Net decrease (increase) in loans 11,701 (161,623 ) Purchases of premises and equipment (3,561 ) (9,136 ) Proceeds from sale of loans 624 7,439 Proceeds from sale of premises, equipment and intangible assets 1,822 218 Net cash used in investing activities (14,657 ) (197,273 ) Cash flows from financing activities: Net increase (decrease) in demand, money market and savings accounts 7,227 (2,797 ) Net (decrease) increase in time deposits (74,982 ) 54,439 Net increase in federal funds purchased and securities sold under agreements to repurchase 52,878 7,965 Net proceeds from issuance of trust preferred securities - 19,995 Net increase in FHLB short term advances 10,000 - Increase in long term FHLB advances 60,000 95,000 Repayment of long term FHLB advances (50,000 ) - Repayment of notes payable (4,000 ) - Proceeds from exercise of stock options 1,053 812 Income tax benefit related to stock-based compensation 11 132 Cash dividends paid (2,183 ) (2,053 ) Net cash provided by financing activities 4 173,493 Net decrease in cash and cash equivalents (8,873 ) (20,017 ) Cash and cash equivalents at beginning of period 55,552 41,510 Cash and cash equivalents at end of period $ 46,679 $ 21,493 Supplemental disclosures of cash flow: Interest $ 39,177 $ 24,282 Income taxes 3,143 8,980 Fair value of noncash assets acquired 68,458 - Fair value of liabilities assumed 63,882 - Fair value of common stock and stock optionsissued 13,992 - Supplemental disclosures of non-cash transactions: Financing of sale of premises and equipment to third parties $ - $ 2,136 See accompanying notes to consolidated financial statements 7 Table of Contents TIB FINANCIAL CORP. Unaudited Notes to Consolidated Financial Statements September 30, 2007 (Dollars in thousands except for share and per share amounts) Note 1 – Basis of Presentation & Accounting Policies TIB Financial Corp. is a financial holding company headquartered in Naples, Florida.TIB Financial Corp. is a multi-bank holding company which owns and operates TIB Bank and The Bank of Venice, with a total of nineteen banking offices in Florida that are located in Monroe, Miami-Dade, Collier, Lee, Highlands and Sarasota counties. The accompanying unaudited consolidated financial statements for TIB Financial Corp. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.For further information and an additional description of the Company’s accounting policies, refer to the Company’s annual report on Form 10-K for the year ended December 31, 2006. The consolidated statements include the accounts of TIB Financial Corp. and its wholly-owned subsidiaries, TIB Bank and The Bank of Venice (subsequent to its acquisition on April 30, 2007), collectively known as the Company.All significant inter-company accounts and transactions have been eliminated in consolidation.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Certain amounts previously reported on have been reclassified to conform to the current period presentation. As used in this document, the terms “we,” “us,” “our,” “TIB Financial,” and “Company” mean TIB Financial Corp. and its subsidiaries (unless the context indicates another meaning) and the term “Banks” means TIB Bank and The Bank of Venice. Critical Accounting Policies The accounting and reporting policies of the Company are in accordance with accounting principles generally accepted within the United States of America and conform to general practices within the banking industry. Allowance for Loan Losses The allowance for loan losses is a valuation allowance for probable incurred credit losses, which is increased by the provision for loan losses and decreased by charge-offs less recoveries.Loan losses are charged against the allowance when management believes the uncollectiblity of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance.Management estimates the allowance balance required based on factors including past loan loss experience, the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, economic conditions, and other factors.Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management’s judgment, should be charged off. The allowance consists of specific and general components.The specific component relates to loans that are individually classified as impaired or loans otherwise classified as special mention, substandard or doubtful.The general component covers non-classified loans and is based on historical loss experience adjusted for current factors. A loan is considered impaired when it is probable that not all principal and interest amounts will be collected according to the loan contract.Individual commercial, commercial real estate and residential real estate loans exceeding certain size thresholds established by management are individually evaluated for impairment.If a loan is considered to be impaired, a portion of the allowance is allocated so that the loan is reported net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral.Large groups of smaller balance homogeneous loans, such as consumer and indirect auto dealer loans, are collectively evaluated for impairment, and accordingly, they are not separately identified for impairment disclosures. 8 Table of Contents TIB FINANCIAL CORP. Unaudited Notes to Consolidated Financial Statements September 30, 2007 (Dollars in thousands except for share and per share amounts) Earnings Per Common Share Basic earnings per share is net income divided by the weighted average number of common shares and vested restricted shares outstanding during the period. Diluted earnings per share includes the dilutive effect of additional potential common shares issuable under stock options and the dilutive effect of unvested restricted shares computed using the treasury stock method. Additional information with regard to the Company’s methodology and reporting of the allowance for loan losses and earnings per common share is included in the 2006 Annual Report on Form 10-K. Acquisitions The Company accounts for its business combinations based on the purchase method of accounting. The purchase method of accounting requires the Company to determine the fair value of the tangible net assets and identifiable intangible assets acquired. The fair values are based on available information and current economic conditions at the date of acquisition. The fair values may be obtained from independent appraisers, discounted cash flow present value techniques, management valuation models, quoted prices on national markets or quoted market prices from brokers. These fair value estimates will affect future earnings through the disposition or amortization of the underlying assets and liabilities. While management believes the sources utilized to arrive at the fair value estimates are reliable, different sources or methods could have yielded different fair value estimates. Such different fair value estimates could affect future earnings through different values being utilized for the disposition or amortization of the underlying assets and liabilities acquired. Recent Accounting Pronouncements The Company adopted the provisions of Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), on January 1, 2007.The adoption of FIN 48 had no affect on the Company’s financial statements. The Company has no material unrecognized tax benefits and does not anticipate any increase in unrecognized benefits during 2007 relative to any tax positions taken prior to January 1, 2007.Should the accrual of any interest or penalties relative to unrecognized tax benefits be necessary, it is the Company’s policy to record such accruals in its income taxes accounts; no such accruals exist as of January 1, 2007.The Company and its subsidiaries file a consolidated U.S. federal income tax return and a consolidated income tax return in the state of Florida.These returns are subject to examination by taxing authorities for all years after 2003. In September 2006, FASB issued Statement No. 157, “Fair Value Measurements” (“FAS 157”). FAS 157 provides guidance for using fair value to measure assets and liabilities. FAS 157 will apply whenever another standard requires (or permits) assets or liabilities to be measured at fair value. FAS 157 provides guidance about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value and the effect that fair value measurements have on earnings. FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management has not yet completed its evaluation of the impact of FAS 157. In September 2006, the FASB Emerging Issues Task Force finalized Issue No. 06-4, “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements”.This issue requires that a liability be recorded during the service period when a split-dollar life insurance agreement continues after participants’ employment or retirement.The required accrued liability will be based on either the post-employment benefit cost for the continuing life insurance or based on the future death benefit depending on the contractual terms of the underlying agreement.This issue is effective for fiscal years beginning after December 15, 2007.Management has not yet completed its evaluation of the impact of adoption of EITF 06-4 but does not expect it to have a material impact on the financial condition, results of operations, or liquidity of the Company. 9 Table of Contents TIB FINANCIAL CORP. Unaudited Notes to Consolidated Financial Statements September 30, 2007 (Dollars in thousands except for share and per share amounts) In September 2006, the FASB Emerging Issues Task Force finalized Issue No. 06-5, “Accounting for Purchases of Life Insurance - Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No. 85-4 (Accounting for Purchases of Life Insurance)”. This issue requires that a policyholder consider contractual terms of a life insurance policy in determining the amount that could be realized under the insurance contract.It also requires that if the contract provides for a greater surrender value if all individual policies in a group are surrendered at the same time, that the surrender value be determined based on the assumption that policies will be surrendered on an individual basis.Lastly, the issue discusses whether the cash surrender value should be discounted when the policyholder is contractually limited in its ability to surrender a policy.This issue is effective for fiscal years beginning after December 15, 2006.The adoption of this issue on January 1, 2007, as required, did not have a material impact on the financial condition, results of operations, or liquidity of the Company. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”. This Statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This Statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments. This Statement is effective for fiscal years beginning after November 15, 2007. Management has not yet completed its evaluation of the impact of the adoption of this Statement. Note 2 – Investment Securities The amortized cost and estimated fair value of investment securities available for sale at September 30, 2007 and December 31, 2006 are presented below: September 30, 2007 Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value U.S. Treasury securities $ 4,992 $ - $ 44 $ 4,948 U.S. Government agencies and corporations 90,958 617 500 91,075 States and political subdivisions—tax exempt 10,229 7 107 10,129 States and political subdivisions—taxable 2,496 10 - 2,506 Mortgage-backed securities 38,179 82 201 38,060 Collateralized debt obligations 14,996 - 4,256 10,740 Corporate bond 2,864 - 100 2,764 Marketable equity securities 3,000 - 366 2,634 $ 167,714 $ 716 $ 5,574 $ 162,856 December 31, 2006 Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value U.S. Treasury securities $ 5,087 $ - $ 125 $ 4,962 U.S. Government agencies and corporations 84,014 278 1,294 82,998 States and political subdivisions—tax exempt 10,818 22 98 10,742 States and political subdivisions—taxable 2,578 12 - 2,590 Mortgage-backed securities 16,428 94 8 16,514 Collateralized debt obligations 9,996 - 87 9,909 Marketable equity securities 3,000 484 - 3,484 $ 131,921 $ 890 $ 1,612 $ 131,199 10 Table of Contents TIB FINANCIAL CORP. Unaudited Notes to Consolidated Financial Statements September 30, 2007 (Dollars in thousands except for share and per share amounts) Note 3 – Loans Major classifications of loans are as follows: September 30, 2007 December 31, 2006 Real estate mortgage loans: Commercial $ 604,286 $ 546,276 Residential 110,055 82,243 Farmland 10,245 24,210 Construction and vacant land 150,808 157,672 Commercial and agricultural loans 70,847 84,905 Indirect auto dealer loans 127,219 141,552 Home equity loans 18,425 17,199 Other consumer loans 12,080 9,795 Total loans 1,103,965 1,063,852 Net deferred loan costs 1,632 1,616 Loans, net of deferred loan costs $ 1,105,597 $ 1,065,468 Note 4 – Allowance for Loan Losses Activity in the allowance for loan losses for the nine months ended September 30, 2007 and 2006 follows: Nine Months Ended September 30, 2007 2006 Balance, January 1 $ 9,581 $ 7,546 Acquisition of The Bank of Venice 667 - Provision for loan losses charged to expense 3,489 2,206 Loans charged off (2,388 ) (1,072 ) Recoveries of loans previously charged off 264 110 Balance, September 30 $ 11,613 $ 8,790 11 Table of Contents TIB FINANCIAL CORP. Unaudited Notes to Consolidated Financial Statements September 30, 2007 (Dollars in thousands except for share and per share amounts) Nonaccrual loans are as follows: September 30, 2007 December 31, 2006 Collateral Description Number of Loans Outstanding Balance Number of Loans Outstanding Balance Residential 1-4 family 6 $ 4,709 2 $ 150 Commercial and agricultural 4 965 1 142 Commercial real estate 4 2,282 1 396 Residential land development 1 3,921 - - Participations in residential loan pools 9 1,314 - - Government guaranteed loan 1 1,641 1 1,641 Indirect auto-dealer loans 134 1,733 156 1,894 $ 16,565 $ 4,233 Impaired loans are as follows: September 30, 2007 December 31, 2006 Loans with no allocated allowance for loan losses $ 122 $ 519 Loans with allocated allowance for loan losses 2,403 142 Total $ 2,525 $ 661 Amount of the allowance for loan losses allocated $ 714 $ 45 Note 5 – Earnings Per Share and Common Stock Earnings per share have been computed based on the following weighted average number of common shares outstanding for the three and nine months ended September 30, 2007 and 2006: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Basic 12,768,321 11,618,362 12,293,441 11,590,149 Dilutive effect of options outstanding 126,999 256,292 173,855 262,162 Dilutive effect of restricted stock awards 6,892 14,858 9,998 11,818 Diluted 12,902,212 11,889,512 12,477,294 11,864,129 The dilutive effect of stock options and the dilutive effect of unvested restricted shares are the only common stock equivalents for purposes of calculating diluted earnings per common share. 12 Table of Contents TIB FINANCIAL CORP. Unaudited Notes to Consolidated Financial Statements September 30, 2007 (Dollars in thousands except for share and per share amounts) Anti-dilutive stock options and unvested restricted shares excluded from the computation of diluted earnings per share are as follows: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Anti-dilutive stock options 274,651 100,928 241,071 91,348 Anti-dilutive restricted stock awards 35,098 - 1,665 - Note 6 – Capital Adequacy The Company (on a consolidated basis) and the Banks are subject to various regulatory capital requirements administered by federal and state banking agencies. Failure to meet minimum capital requirements result in certain discretionary actions by regulators that could have an effect on the Company’s operations. The regulations require the Company and the Banks to meet specific capital adequacy guidelines that involve quantitative measures of assets, liabilities, and certain off-balance-sheet items as calculated under regulatory accounting practices. The Company’s capital amounts and classifications are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. To be considered well capitalized and adequately capitalized (as defined) under the regulatory framework for prompt corrective action, the Banks must maintain minimum Tier 1 leverage, Tier 1 risk-based, and total risk-based ratios. These minimum ratios along with the actual ratios for the Company and the Banks as of September 30, 2007 and for the Company and TIB Bank as of December 31, 2006, are presented in the following table. Well Capitalized Requirement Adequately Capitalized Requirement September 30, 2007 Actual December 31, 2006 Actual Tier 1 Capital (to Average Assets) Consolidated N/A 4.0 % 9.4 % 8.8 % TIB Bank ≥ 5.0 % ≥ 4.0 % 9.1 % 9.0 % The Bank of Venice ≥ 5.0 % ≥ 4.0 % 11.8 % N/A Tier 1 Capital (to Risk Weighted Assets) Consolidated N/A ≥ 4.0 % 11.0 % 10.1 % TIB Bank ≥ 6.0 % ≥ 4.0 % 10.6 % 10.4 % The Bank of Venice ≥ 6.0 % ≥ 4.0 % 16.1 % N/A Total Capital (to Risk Weighted Assets) Consolidated N/A ≥ 8.0 % 12.0 % 11.8 % TIB Bank ≥ 10.0 % ≥ 8.0 % 11.6 % 11.3 % The Bank of Venice ≥ 10.0 % ≥ 8.0 % 17.3 % N/A 13 Table of Contents TIB FINANCIAL CORP. Unaudited Notes to Consolidated Financial Statements September 30, 2007 (Dollars in thousands except for share and per share amounts) Note 7. – Acquisition The Company completed the acquisition of The Bank of Venice, a Florida chartered commercial bank, on April 30, 2007 in exchange for consideration consisting of 944,400 shares of the Company’s common stock valued at approximately $13,628, cash of $568 and stock options valued at $364. The total purchase price, which includes certain direct acquisition costs of $192, totaled $14,752. Under the purchase method of accounting, the assets and liabilities of The Bank of Venice were recorded at their respective estimated fair values as of April 30, 2007 and are included in the accompanying balance sheet as of September 30, 2007. Purchase accounting adjustments will be amortized or accreted into income over the estimated lives of the related assets and liabilities. The Company is currently in the process of refining its estimates of the fair values of intangible assets acquired. Currently, goodwill and other intangible assets approximate $6,744. The following table summarizes the estimated fair values of the assets acquired and liabilities assumed as of the date of acquisition: Cash and cash equivalents $ 10,176 Securities available for sale 2,292 Federal Home Loan Bank Stock and other equity securities 496 Loans, net 55,373 Fixed assets 2,714 Goodwill 4,684 Core deposit intangible 2,150 Other 749 Total assets acquired 78,634 Deposits 57,715 FHLB advances 5,000 Other liabilities 1,167 Total liabilities assumed 63,882 Total consideration paid for The Bank of Venice $ 14,752 The acquisition of The Bank of Venice provides an established entry point into the Sarasota County market and allows us to significantly accelerate the rate of franchise growth of the combined entity which is expected to be greater than the Company could achieve on a de novo basis. 14 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-looking Statements Certain of the matters discussed under the caption "Management's Discussion and Analysis of Financial Condition and Results of Operations" and elsewhere in this Form 10-Q may constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act and as such may involve known and unknown risk, uncertainties and other factors which may cause the actual results, performance or achievements of TIB Financial Corp. (the "Company") to be materially different from future results described in such forward-looking statements. Actual results may differ materially from the results anticipated in these forward-looking statements due to a variety of factors, including, without limitation:the effects of future economic conditions; governmental monetary and fiscal policies, as well as legislative and regulatory changes; the risks of changes in interest rates on the level and composition of deposits, loan demand, and the values of loan collateral, and interest rate risks; the effects of competition from other commercial banks, thrifts, consumer finance companies, and other financial institutions operating in the Company's market area and elsewhere.All forward-looking statements attributable to the Company are expressly qualified in their entirety by these cautionary statements.The Company disclaims any intent or obligation to update these forward-looking statements, whether as a result of new information, future events or otherwise. The following discussion addresses the factors that have affected the financial condition and results of operations of the Company as reflected in the unaudited consolidated statement of condition as of September 30, 2007, and statement of income for the three months and nine months ended September 30, 2007.Operating results for the three months and nine months ended September 30, 2007 are not necessarily indicative of trends or results to be expected for the year ended December 31, 2007. Quarterly Summary For the third quarter of 2007, net income was $494,000 and diluted earnings per share were $0.04 compared to $2.45 million and $0.21 in the prior year.Our third quarter 2007 net income from continuing operations was $494,000 compared to $2.44 million in the prior year.On a per diluted share basis, earnings from continuing operations were $0.04 for the third quarter of 2007 as compared to $0.21 for the third quarter of 2006. Our results of operations during the third quarter of 2007 include the operations of The Bank of Venice subsequent to its acquisition on April 30, 2007. In connection with the acquisition, TIB Financial issued total consideration of approximately $14.75 million consisting of 944,400 shares of common stock, $568,000 of cash and 82,750 stock options in exchange for all of the outstanding common shares and stock options of The Bank of Venice. The decrease in net income from continuing operations for the third quarter of 2007 over the respective prior-year period resulted primarily from an increased provision for loan losses, increased operating expenses and lower net interest income.The net interest margin continues to be impacted by the challenging interest rate environment and highly competitive deposit pricing and a higher level of non-performing loans.The tax equivalent net interest margin was 3.52% for the three months ended September 30, 2007 and contracted in comparison with the 3.73% net interest margin reported during the second quarter of 2007. The Company continued its investment in growth and expansion, which, combined with increased operating costs, resulted in a 15% increase in non-interest expense for the third quarter of 2007 to $10.36 million compared to $9.00 million for the third quarter of 2006. The increase includes $663,000 of operating costs from The Bank of Venice. Compared to the previous quarter and exclusive of $401,000 of operating costs associated with The Bank of Venice, non-interest expense declined slightly. Total assets increased to $1.40 billion as of September 30, 2007, representing 6% asset growth from December 31, 2006 and 11% asset growth from $1.26 billion as of September 30, 2006. Total loans increased 4% compared to $1.06 billion at December 31, 2006 and total deposits of $1.02 billion as of September 30, 2007 represent a decrease of $10.0 million from December 31, 2006.As of September 30, 2007, the effect of the acquisition of The Bank of Venice increased total assets by $74.7 million, total loans by $56.8 million and total deposits by $53.8 million. As of September 30, 2007, non-performing loans were $16.57 million, or 1.5% of loans.The allowance for loan losses increased to $11.61 million, or 1.05% of total loans, reflecting the excess of our provision for loan losses over net charge-offs for the period.Net charge-offs during the quarter represented 0.26% of average loans, comparable to 0.12% for the third quarter of last year. 15 Table of Contents Three Months Ended September 30, 2007 and 2006: Results of Operations For the third quarter of 2007, net income and income from continuing operations was $494,000 compared to $2.45 million and $2.44 million, respectively, in the previous year’s quarter.Basic and diluted earnings per share from net income and continuing operations were $0.04 in the third quarter of 2007 and $0.21 in the third quarter of 2006. Annualized return on average assets was 0.14% and 0.79% for the third quarter of 2007 and 2006, respectively, while the annualized return on average shareholders’ equity was 1.93% and 11.77% for the same periods. Net Interest Income Net interest income represents the amount by which interest income on interest-earning assets exceeds interest expense incurred on interest-bearing liabilities.Net interest income is the largest component of our income, and is affected by the interest rate environment and the volume and the composition of interest-earning assets and interest-bearing liabilities.Our interest-earning assets include loans, federal funds sold and securities purchased under agreements to resell, interest-bearing deposits in other banks and investment securities.Our interest-bearing liabilities include deposits, federal funds purchased, notes payable related to Company shares repurchased, subordinated debentures, advances from the FHLB and other short term borrowings. Net interest income was approximately $11.3 million in the three months ended September 30, 2007, a decline from the $11.9 million reported for the same period last year. Net interest income of The Bank of Venice represented approximately $668,000 of the net interest income reported.The $1.26 million increase in interest and dividend income from the third quarter of 2007 over the third quarter of 2006 was mainly attributable to increased loan balances.Offsetting this increase were increases in the interest cost of transaction accounts and time deposits due to increases in these balances and higher interest cost of these deposits.Additional funding from short-term borrowings and FHLB advances increased interest expense by $751,000. Many of the Banks’ loans are indexed to the prime rate.The prime rate has remained level from the beginning of the third quarter of 2006 until mid-September 2007.The average yield of the loan portfolio in the third quarter of 2007 decreased 39 basis points to 7.67% from 8.06% in the comparative period in 2006, primarily due to the increase in non-performing loans and the non-recognition of interest income on these loans. The average yield on interest-earning assets for the third quarter of 2007 was 7.33% which was a 37 basis point decrease compared to the 7.70% yield earned during the third quarter of 2006. The average cost of interest-bearing liabilities increased 18 basis points from 4.30% in the third quarter of 2006 to 4.48% in the comparable period in 2007. The average cost of interest-bearing deposits and all interest-bearing liabilities reflect in part the lag effect of the increase in short-term market interest rates prior to the recent wave of interest rate cuts by the Federal Reserve and the change in the funding mix for the third quarter of 2007 as compared to the same quarter in 2006.As a result of these changes, our tax equivalent net interest margin contracted 59 basis points to 3.52% from 4.11% in the third quarter of 2006. Additionally, the impact of the increase in nonaccrual loans during the quarter was a decrease in the margin of approximately 0.13%. In the current interest rate and economic environment we believe that our interest margin may contract further and our net interest income may also decline. We are experiencing a slow down in economic activity in our markets which has resulted in a lower level of new loan originations and fundings during the first nine months of the year.The predominant driver in the change in net interest income is and will continue to be the relative growth of our loans.Although the timing and possible effects of future changes in interest rates could be significant, we expect any such impact to continue to be less in extent than the relative impact of growth of earning assets. Our net interest margin and net interest income are also affected by competition for deposits in our markets and the national economy as a whole. Higher levels of competition for deposits generally result in higher interest rates paid to attract and retain deposits. 16 Table of Contents Provision for Loan Losses The provision for loan losses increased 256% to $2.4 million in the third quarter of 2007 compared to $670,000 in the comparable prior year period. Due to the weakening economic environment, we increased economic risk factors employed in estimating the allowance during the second quarter of 2006 and have maintained these higher factors since that period. The higher provision for loan losses in 2007 was primarily attributable to the continued contraction of residential real estate activity and the ripple effect on our local economies, an increase in our nonperforming loans and delinquencies and higher levels of net charge-offs.Accordingly, during the third quarter of 2007, we elevated certain quantitative and qualitative factors used in estimating our allowance for loan losses. On a consolidated basis, total loans outstanding increased $18.4 million, or 2%, during the third quarter of 2007, as compared to an increase of $35.0 million, or 3%, during the third quarter of 2006.Net Charge-offs, relating primarily to the indirect auto dealer loan portfolio in both periods, were $721,000, or 0.26% of average loans on an annualized basis, during the three months ended September 30, 2007, compared to $306,000, or 0.12% of average loans on an annualized basis, for the same period in 2006. Management continuously monitors and actively manages the credit quality of the loan portfolio and will continue to recognize the provision required to maintain the allowance for loan losses at an appropriate level. Due to primarily slower residential real estate sales and development activity in our markets and the ripple effect on our local economies, our customers are exhibiting increasing difficulty in timely payment of their loan obligations. We believe that this trend will continue in the near term. Consequently, we anticipate higher levels of delinquent and nonperforming loans, which may require higher provisions for loan losses, higher charge-offs and higher collection related expenses in future periods. Non-interest Income Non-interest income for the third quarter of 2007 was $2.14 million.This represented a 32% increase over the comparable prior year quarter which totaled $1.63 million.The increase was primarily attributable to a $702,000 gain recognized during the third quarter from the disposition of an office building previously used in our operations. Non-interest income of The Bank of Venice represented approximately $26,000 of the increased service charges and mortgage origination fees. Non-interest Expense Non-interest expense for the third quarter of 2007 was $10.36 million.This represented a 15% increase over the prior year period which totaled $9.0 million. This increase included approximately $663,000, resulting from the operations of The Bank of Venice. The overall increase reflected increased operating costs along with our continued investments in people, systems and facilities which provide the platform for future asset, deposit and revenue growth. The markets we operate in are highly competitive in all regards and our continued success requires continual investment in quality personnel, facilities, technology and infrastructure to provide competitive products and services. The $637,000 increase in salary and employee benefits costs in the third quarter of 2007 relative to the third quarter of 2006 resulted primarily from the following three major factors. First, annual salary increases to retain and provide incentives for employees account for approximately $76,000 of the increase. Increased insurance, benefits and payroll related costs led to an additional $87,000 increase. Our lower level of loan originations during the period resulted in $138,000 of lower salary and benefit cost deferrals. Additionally, the operations of The Bank of Venice represent approximately $352,000 of the increase in this caption for the third quarter of 2007. The $496,000 increase in occupancy expense resulted from several categories of expense. The most significant were: 1) approximately $50,000 in additional building depreciation due primarily to the occupancy of our new high profile Naples Boulevard branch and office space location in Naples Florida, 2) increased property insurance costs of approximately $105,000 due to higher insurance premiums and increased levels of coverage; 3) increased communications costs along with additional equipment depreciation costs of $98,000; 4) and increased net facility rent expense of $53,000. Finally, the operations of The Bank of Venice added approximately $128,000 of occupancy related costs to the operations of the consolidated entity for the quarter. The $231,000 increase in other expense resulted primarily from $183,000 of operating expenses resulting from the acquisition of The Bank of Venice. Otherwise, increased FDIC and State assessments of approximately $112,000 due to higher deposit insurance premiums were partially offset by declines in other operating expense categories. 17 Table of Contents Nine Months Ended September 30, 2007 and 2006: Results of Operations For the first nine months of 2007, net income and income from continuing operations was $4.08 million compared to $7.31 million and $7.13 million respectively in the comparable prior year period.Basic and diluted earnings per share were $0.33 in the first nine months of 2007.In the first nine months of 2006 basic and diluted earnings per share from net income were $0.63 and $0.62, respectively, while basic and diluted earnings per share from continuing operations were $0.61 and $0.60, respectively. Annualized return on average assets was 0.40% for the first nine months of 2007 compared to 0.80% annualized return on average assets from continuing operations for the first nine months of 2006, while the annualized return on average shareholders’ equity was 5.72% and 11.87% for the same periods. Net Interest Income Net interest income was approximately $34.7 million in the nine months ended September 30, 2007, a 2% decrease from $35.3 reported for the same period last year. Net interest income of The Bank of Venice, subsequent to its acquisition on April 30, 2007, represented approximately $1.06 million of the net interest income reported.The $8.9 million increase in interest and dividend income from the first nine months of 2007 over the comparable period of 2006 was mainly attributable to increased loans.Offsetting this increase were increases in the interest cost of transaction accounts of $2.9 million and time deposits of $2.5 million. Additional funding from short-term borrowings and FHLB advances also increased interest expense by $3.2 million. Many of the Banks’ loans are indexed to the prime rate.The higher level of the prime rate in the first nine months of 2007 compared to the comparative period in 2006 had a marginally positive impact on the yield of the loan portfolio due to higher rates earned on variable rate loans and new loan production, however, this was offset by the nonrecognition of interest income on the increased level of non-performing loans which had a negative impact of approximately 0.04% on the net interest margin for the period. The average yield on interest-earning assets for the first nine months of 2007 was 7.46% which was a decrease of 4 basis points compared to the 7.50% yield earned during the first nine months of 2006. The average cost of interest-bearing liabilities increased 57 basis points from 3.92% in the first nine months of 2006 to 4.49% in the comparable period in 2007. The average cost of interest-bearing deposits and all interest-bearing liabilities reflect in part the increase in short-term interest rates and the change in the funding mix for the first nine months of 2007 as compared to the same period in 2006.As a result of these changes, our tax equivalent net interest margin contracted 62 basis points to 3.66% from 4.28% in the first nine months of 2006. During the first nine months of 2007, our net interest margin was reduced in part by the higher level of short-term investment in federal funds sold. During the period, we also closely managed the repricing of maturing certificates of deposit to contain the increase in cost of these deposits. The effect was a net reduction of certificates of deposit of $43.4 million. We generated growth of $33.4 million of lower cost demand, money market and savings accounts during the nine months providing a more favorable mix of deposits. In addition, $50 million of floating rate (LIBOR based) FHLB advances that matured in the first quarter were refunded through $50 million of new, fixed rate FHLB advances with a term structure of three years. We were able to reduce the interest cost of maturing FHLB advances that were renewed during the period from approximately 5.39% to 4.65% due to the inverted yield curve (longer-term interest rates are lower than shorter-term floating interest rates) and the callable feature of these borrowings. 18 Table of Contents The following table presents average balances of the Company, the taxable-equivalent interest earned, and the rate paid thereon during the nine months ended September 30, 2007 and September 30, 2006. 2007 2006 (Dollars in thousands) Average Balances Income/ Expense Yields/ Rates Average Balances Income/ Expense Yields/ Rates Interest-earning assets: Loans (1)(2) $ 1,080,188 $ 63,532 7.86 % $ 966,898 $ 56,955 7.88 % Investment securities (2) 141,958 5,489 5.17 % 121,587 4,526 4.98 % Interest-bearing deposits in other banks 393 15 5.10 % 455 17 5.00 % Federal Home Loan Bank stock 8,220 367 5.97 % 4,157 177 5.72 % Federal funds sold and securities sold under agreements to resell 43,892 1,724 5.25 % 16,724 584 4.67 % Total interest-earning assets 1,274,651 71,127 7.46 % 1,109,821 62,259 7.50 % Non-interest-earning assets: Cash and due from banks 20,711 22,918 Premises and equipment, net 36,132 31,677 Allowance for loan losses (9,675 ) (8,139 ) Other assets 39,793 31,694 Total non-interest-earning assets 86,961 78,150 Total assets $ 1,361,612 $ 1,187,971 Interest-bearing liabilities: Interest-bearing deposits: NOW accounts $ 153,503 $ 3,870 3.37 % $ 135,670 $ 2,616 2.58 % Money market 190,660 6,018 4.22 % 167,918 4,330 3.45 % Savings deposits 55,145 688 1.67 % 50,019 260 0.69 % Time deposits 481,933 17,968 4.98 % 464,049 15,451 4.45 % Total interest-bearing deposits 881,241 28,544 4.33 % 817,656 22,657 3.70 % Other interest-bearing liabilities: Short-term borrowings and FHLB advances 163,582 5,579 4.56 % 69,029 2,412 4.67 % Long-term borrowings 34,406 2,085 8.10 % 24,256 1,634 9.01 % Total interest-bearing liabilities 1,079,229 36,208 4.49 % 910,941 26,703 3.92 % Non-interest-bearing liabilities and shareholders’ equity: Demand deposits 167,642 179,569 Other liabilities 19,472 17,189 Shareholders’ equity 95,269 80,272 Total non-interest-bearing liabilities and shareholders’ equity 282,383 277,030 Total liabilities and shareholders’ equity $ 1,361,612 $ 1,187,971 Interest rate spread(tax equivalent basis) 2.97 % 3.58 % Net interest income(tax equivalent basis) $ 34,919 $ 35,556 Net interest margin (3) (tax equivalent basis) 3.66 % 4.28 % (1)Average loans include non-performing loans. (2)Interest income and rates include the effects of a tax equivalent adjustment using applicable statutory tax rates in adjusting tax exempt interest on tax exempt investment securities and loans to a fully taxable basis. (3)Net interest margin is net interest income divided by average total interest-earning assets. 19 Table of Contents Changes in Net Interest Income The table below details the components of the changes in net interest income for the nine months ended September 30, 2007 and September 30, 2006.For each major category of interest-earning assets and interest-bearing liabilities, information is provided with respect to changes due to average volumes and changes due to rates, with the changes in both volumes and rates allocated to these two categories based on the proportionate absolute changes in each category. 2007 Compared to 2006 (1) Due to Changes in (Dollars in thousands) Average Volume Average Rate Net Increase (Decrease) Interest income Loans (2) $ 6,663 $ (86 ) $ 6,577 Investment securities (2) 782 181 963 Interest-bearing deposits in other banks (2 ) - (2 ) Federal Home Loan Bank stock 181 9 190 Federal funds sold and securities purchased under agreements to resell 1,059 81 1,140 Total interest income 8,683 185 8,868 Interest expense NOW accounts 376 878 1,254 Money market 636 1,052 1,688 Savings deposits 29 399 428 Time deposits 613 1,904 2,517 Short-term borrowings and FHLB advances 3,226 (59 ) 3,167 Long-term borrowings 628 (177 ) 451 Total interest expense 5,508 3,997 9,505 Change in net interest income $ 3,175 $ (3,812 ) $ (637 ) (1) The change in interest due to both rate and volume has been allocated to the volume and rate components in proportion to the relationship of the dollar amounts of the absolute change in each. (2) Interest income includes the effects of a tax equivalent adjustment using applicable statutory tax rates in adjusting tax exempt interest on tax exempt investment securities and loans to a fully taxable basis. Provision for Loan Losses While on a consolidated basis, total loans outstanding increased during the first nine months of 2007, this increase was primarily due to the acquisition of The Bank of Venice. The acquisition added $56.8 million of loans to the September 30, 2007 balance sheet and required no additional provision for loan losses during the period. The provision for loan losses increased 58% to $3.5 million in the first nine months of 2007 compared to $2.2 million in the comparable prior year period. The higher provision for loan losses in 2007 was primarily attributable to the continued contraction of residential real estate activity and the ripple effect on our local economies as well as the increase in our nonperforming loans, delinquencies and charge-offs. Loan growth of $155.4 million was the primary driver of the provision for loan losses during the 2006 period. Additionally, due to the weakening economic environment, we increased economic risk factors employed in estimating the allowance during the second quarter of 2006 and have maintained these higher factors since that period. We elevated certain quantitative and qualitative factors used in estimating our allowance for loan losses during the third quarter of 2007. Net charge-offs, relating primarily to the indirect auto dealer loan portfolio, were $2.1 million, or 0.26% of average loans on an annualized basis, during the nine months ended September 30, 2007, compared to $962,000, or 0.13% of average loans on an annualized basis, for the same period in 2006. 20 Table of Contents Non-interest Income Non-interest income for the first nine months of 2007 was $5.6 million.This represents a 22% increase over the comparable prior year period which totaled $4.6 million.The increase was primarily attributable to a gain of approximately $254,000 recognized from the disposition of land and a gain of approximately $702,000 recognized from the disposition of an office building coupled with increases in service charges on deposit accounts. Non-interest income of The Bank of Venice represented approximately $52,000 of the increased service charges and mortgage origination fees. Non-interest Expense Non-interest expense for the first nine months of 2007 was $30.5 million.This represented a 16% increase over the prior year period which totaled $26.3 million. This increase includes approximately $1.1 million, resulting from the operations of The Bank of Venice subsequent to the April 30, 2007 acquisition date as discussed in greater detail above. The overall increase reflected increased operating costs along with our continued investments in people, systems and facilities which provide the platform for future asset, deposit and revenue growth. The $1.98 million increase in salary and employee benefits costs in the first nine months of 2007 relative to the first nine months of 2006 resulted primarily from $627,000 of annual salary increases to retain and provide incentives for employees and additional benefits and payroll related costs of approximately $272,000. Deferred salary and benefit loan origination costs were $415,000 lower due to lower levels of loan originations during the period.Additionally, the operations of The Bank of Venice represent approximately $579,000 of the increase in this caption subsequent to the acquisition. The $1.40 million increase in occupancy expense resulted from several categories of expense. The most significant were: 1) increased property insurance costs of approximately $345,000 due to higher insurance premiums and increased levels of coverage; 2) increased communications costs along with additional equipment depreciation costs of $293,000; 3) increased net facility rent expense of $197,000; and 4) approximately $133,000 in additional building depreciation due primarily to the occupancy of our new high profile Naples Boulevard branch and office space location in Naples Florida.Finally, the operations of The Bank of Venice added approximately $198,000 of occupancy related costs to the operations of the consolidated entity for the period from acquisition to the end of the third quarter. The $815,000 increase in other expense resulted from four significant categories of expense. These categories were as follows: increased professional fees of approximately $172,000; increased outsourced computer services expense of $154,000; increased FDIC and State assessments of $150,000 due to higher deposit insurance premiums; and increased marketing and community relations expenses of $122,000. The operations of The Bank of Venice subsequent to acquisition represented approximately $285,000 of the total increase in other expense. Balance Sheet Total assets at September 30, 2007 were $1.40 billion, up 6% from total assets of $1.32 billion at December 31, 2006.Total loans outstanding increased $40.1 million, or 4%, to $1.10 billion for the first nine months of 2007 from year end 2006 reflecting the $56.8 million increase in loans from the acquisition of The Bank of Venice partially offset by the impact of the pay-off of several large loans at TIB Bank.Also, in the same period, investment securities increased $31.6 million. As the overall Company continues to experience growth, securities are purchased to maintain appropriate levels of liquid assets on the balance sheet. At September 30, 2007 advances from the Federal Home Loan Bank were $150.0 million, a $25.0 million increase. The acquisition of The Bank of Venice resulted in $5.0 million of the total increase. Short-term borrowings increased due to higher balances of repurchase agreements with deposit customers, reflecting our business development efforts to attract new business customers. Shareholders’ equity totaled $100.7 million at September 30, 2007, increasing $14.8 million from December 31, 2006. This increase is primarily due to 944,400 shares of common stock and 82,750 stock options issued in connection with the acquisition of The Bank of Venice with a fair value of approximately $14.0 million. Book value per share increased to $7.84 at September 30, 2007 from $7.33 at December 31, 2006.The Company declared a quarterly dividend of $0.06 per share in the first, second and third quarters of 2007 and $0.05875 per share in the first, second and third quarters of 2006. 21 Table of Contents Investment Securities Investment securities available-for-sale increased by $31.7 million to $162.9 million at September 30, 2007. The increase was primarily the result of purchases of U.S. Government agency securities and agency guaranteed mortgage backed securities. On a quarterly basis, the investment securities portfolio is reviewed for other-than-temporary impairment. All individual securities that have been in a continuous unrealized loss position at September 30, 2007 had investment grade ratings upon purchase. Net unrealized losses on available for sale investment securities were $4.9 million at September 30, 2007, compared with net unrealized losses of $722,000 at December 31, 2006. Such unrealized losses represent the difference between the estimated fair value and amortized cost of the investment securities. During the third quarter, as a result of turmoil in global financial markets and changes in liquidity and the pricing of risk, the fair value of collateralized debt obligations, with an amortized cost of $15.0 million, declined by approximately $4.1 million, resulting in a gross unrealized loss of $4.3 million on these securities. The estimated fair market value of these securities is based upon an estimate provided by an unaffiliated brokerage firm. In determining their estimate, they utilized interest rate risk spreads to certain benchmark rates implied in transactions of similar types of investments as there have been no recent transactions in identical securities. Accordingly, the amount actually received in an arms-length sale of these securities could be greater or less than the estimated fair value. As of September 30, 2007, the underlying assets in the four collateralized debt obligations are comprised primarily of trust preferred securities and other corporate debt obligations of banks, insurance companies, REITs and real estate companies. Our securities are floating rate securities which were rated A or better by an independent and nationally recognized rating agency at the time of our purchase. During the third quarter of 2007, three issuers in one security and a single issuer in each of two other securities defaulted. Accordingly the ratings of these securities were downgraded to BBB, BBB+ and A-, respectively. The rating on the fourth security did not change.We own positions in each security which are collateralized in excess of 100% including the effect of the defaulted issuers. We performed a detailed analysis of each of the collateralized debt obligations utilizing current loss expectations for the underlying collateral. Based on our analysis we do not currently estimate any loss or delay in the receipt of contractual principal and interest for these securities. Accordingly, we concluded that the impairment of such securities was largely attributable to a general lack of liquidity resulting from a widening of risk spreads and premiums required by market participants and the collateralized debt obligations were not other than temporarily impaired as of September 30, 2007. Nevertheless, changes in market conditions and the financial condition of the issuers of the underlying debt obligations could impact the future market values of these collateralized debt obligations, which may lead to different conclusions at later dates. (Dollars in thousands) Amortized Cost of Collateralized Debt Obligation Rating at Purchase Current Rating Estimated Fair Value as of September 30, 2007 $ 6,000 A BBB $ 3,600 5,000 Aa2 Aa2 4,700 2,000 A BBB+ 1,200 1,996 A A- 1,240 The Company also had unrealized losses of $366,000 on a marketable equity security having a cost basis of $3.0 million at September 30, 2007. As of that date, the Company believed the impairment to be temporary and due to credit concerns relating to weakness in the national real estate market. As of September 30, 2007, the Company has the ability and intent to hold each of its impaired securities to recovery, which may be until maturity in the case of the collateralized debt obligations. The Company intends to closely monitor the performance of the collateralized debt obligations, the equity security and other securities to assess if changes in their underlying credit performance or other events cause the cost basis of these securities to become other than temporarily impaired. As of September 30, 2007, all other unrealized losses are considered to be temporary in nature due to market interest rate fluctuations and accordingly, no impairment adjustment has been recorded. 22 Table of Contents Loan Portfolio Composition The two most significant components of our loan portfolio are classified in the notes to the accompanying unaudited financial statements as commercial real estate and construction and vacant land. Our goal of maintaining high standards of credit quality include a strategy of diversification of loan type and purpose within these categories. The following charts illustrate the composition of these portfolios as of September 30, 2007 and December 31, 2006. (Dollars in thousands) September 30, 2007 December 31, 2006 Commercial Real Estate Percentage Composition Commercial Real Estate Percentage Composition Mixed Use Commercial/Residential $ 101,295 17 % $ 92,220 17 % 1-4 Family Investment and Multi Family 78,426 13 % 75,154 14 % Hotels/Motels 81,692 14 % 77,055 14 % Guesthouses 80,415 13 % 76,990 14 % Office Buildings 100,101 17 % 74,380 14 % Retail Buildings 62,258 10 % 57,930 10 % Restaurants 37,471 6 % 31,802 6 % Marinas/Docks 20,277 3 % 26,312 5 % Warehouse and Industrial 28,459 5 % 21,206 4 % Other 13,892 2 % 13,227 2 % Total $ 604,286 100 % $ 546,276 100 % September 30, 2007 December 31, 2006 Construction and Vacant Land Percentage Composition Construction and Vacant Land Percentage Composition Construction: Residential
